EXHIBIT 10.64

INVESTMENT BANKING AND ADVISORY SERVICES AGREEMENT







THIS AGREEMENT, made and entered into this 31st day of May, 2006 by and between
FAE Holdings, Inc. (“FAEH”) hereinafter also referred to as “Investment Banker
or IB”, and Cord Blood America, Inc. (“hereinafter also referred to as the
“Company”), collectively known as the “Parties”.

WHEREAS, the Company desires to retain and IB desires to provide services more
further described as consulting and other general services to be provided to the
Company and;

WHEREAS, the Company and IB desire to clarify their respective rights and
responsibilities in writing and to be confirmed by same.  




NOW, THEREFORE, it is agreed upon as follows:

Retention

The Company hereby retains IB to perform non-exclusive consulting services
related to Company acquisitions, Company restructuring, merger candidates,
corporate finance, mergers, and other matters as related to the above
transactions, as needed.  IB hereby accepts such retention and shall undertake
reasonable efforts to perform for the Company the duties described herein.  In
this regard, subject to the terms hereof, IB shall devote such time and
attention to the business of the Company, as shall be determined by IB.

IB agrees to the extent reasonably required in the conduct of the business of
the Company, and at the Company’ request, to place at the disposal of the
Company its





1







--------------------------------------------------------------------------------

judgement and experience and to provide business development services to the
Company, including, without limitation, the following:

·

Assist in providing eligible merger candidates in accordance with the needs and
investment objectives of Company;

·

Assist in potential financing and requirements, including private placements or
equity capital transactions;

·

Assist in potential mergers and acquisitions;

·

Provide qualified merger candidates to the Company;

·

Provide advice with respect to corporate finance matters including, without
limitation, changes in capitalization and corporate structure.

Term/Renewal/Termination

The term of this agreement shall be for a period of twelve months (12) beginning
on the mutual signing of this agreement and terminating on the twelfth month
anniversary, unless extended in writing.  Both parties reserve the right to
render this Agreement canceled, null and void with thirty (30) days written
notice to the other party, provided all costs and compensation associated with
this Agreement have been paid current to IB.

Expenses & Costs

IB shall be compensated for pre-approved standard out-of-pocket costs, such as
travel, lodging, shipping, photocopies, etc., upon presentation to the Company,
and only after the Company’s pre-approval on any scheduled trips, meetings,
expenses, etc.





2







--------------------------------------------------------------------------------




Compensation

It is agreed upon by the parties that IB acting on behalf of the Company will
endeavor to provide the Company with financing as needed by the Company, and at
the Company’ direction. In the event that the IB secures any type of financing
for the company, the IB shall be entitled to a fee equal to three and a half
(3.5%) of the gross amount of funds provided to the company.  IB’s fees will be
independent of any other type of fees imposed, if any, by any third party
performing the financing, i.e. closing fees, transaction fees, doc. stamps, etc.
In addition, IB shall be entitled to a fee equal to Two Percent (2%) of any
equity transaction introduced by the IB or any third parties introduced by IB.
 Such fee shall be payable in the form of equity, such equity in the form of
restricted shares of the company, with full registration rights.

Notice

All notices must be in writing and sent to the following addresses:

For the Company to:

Cord Blood America, Inc.

9000 W. Sunset Blvd. Suite 400

Los Angeles, CA 90069




For IB to:

FAE Holdings, Inc.

611 S. Ft. Harrison, #317

Clearwater, FL 33756




Miscellaneous

Further Assurance.  Each of the parties shall hereafter execute all documents
and do all acts reasonably necessary to effect the provisions of this Agreement.





3







--------------------------------------------------------------------------------

Successors.  The provisions of this Agreement shall be deemed to obligate,
extend to and inure to the benefit of the successors, assigns, transferees,
grantees and indemnitees of each of the parties of this Agreement.

Independent Counsel.  Each of the parties to this Agreement acknowledges and
agrees that it has independent counsel of its own choice, and each has executed
this Agreement fully understanding the provisions of this Agreement, its terms
and conditions, and executes this Agreement of its own free choice without
reference to any representations, promises or expectations not set forth herein.

Integration.  This Agreement, after full execution, acknowledgment and delivery,
memorializes and constitutes the entire agreement and understanding between the
parties and supersedes and replaces all prior negotiations and agreements of the
parties, whether written or unwritten.  Each of the parties to this Agreement
acknowledges that no other party, nor any agent and attorney of any other party
has made any promises, representations, or warranty whatsoever, express or
implied, which is not expressly contained in this Agreement; and each party
further acknowledges that he or it has not executed this Agreement in reliance
upon any belief as to any fact not expressly recited herein above.

Attorneys Fees.  In the event of a dispute between the parties concerning the
enforcement or interpretation of this Agreement, the prevailing party in such
dispute, whether by legal proceedings or otherwise, shall be reimbursed
immediately for the reasonably incurred attorneys’ fees and other costs and
expenses by the other parties to this dispute.





4







--------------------------------------------------------------------------------

Context.  Wherever the context so requires:  the singular number shall include
the plural;  the plural shall include the singular.

Captions.  The captions by which the sections and subsections of this Agreement
are identified are for convenience only, and shall have no effect whatsoever
upon its interpretation.

Severance.  If any provision of this Agreement is held to be illegal or invalid
by a court of competent jurisdiction, such provision shall be deemed to be
severed and deleted; and neither shall provision, nor its severance and
deletion, shall affect the validity of the remaining provisions.

Counterparts.  This Agreement may be executed in any number of counterparts.

Expenses Associated with any dispute arising out of this Agreement.  Each of the
parties hereto agrees to bear its own costs, attorneys’ fees and related
expenses associated with any dispute arising out of this Agreement.

Arbitration.  Any dispute or claim arising to or in any way related to this
Agreement shall be settled by arbitration in Clearwater, Florida.  All
arbitration shall be conducted in accordance with the rules and regulations of
the American Arbitration Association (“AAA”).  AAA shall designate a panel of
three arbitrators from an approved list of arbitrators following both parties’
review and deletion of those arbitrators on the approved list having a conflict
of interest with either party.  Each party shall pay its own expenses associated
with such arbitration (except as set forth in Section “Attorneys” above).  A
demand for arbitration shall be made within a reasonable time after the claim,
dispute or other matter has arisen and in no event shall such demand be made
after the date when institution of legal or equitable proceedings based on such
claim, dispute or





5







--------------------------------------------------------------------------------

other matter in question would be barred by the applicable statutes of
limitations.  The decision of the arbitrators shall be rendered within sixty
(60) days of submission of any claim or dispute, shall be in writing and mailed
to all the parties included in the arbitration.  The decision of the arbitrator
shall be binding upon the parties and judgement in accordance with that decision
may be entered in any court having jurisdiction thereof.

Assignment.  The Company shall have no right to assign this Agreement or any
obligations created hereby unless IB expressly approves the assignment in
writing.  IB shall have the right to assign any or all of its rights and
obligations under this contract to any third parties, provided such assignment
has first obtained the written consent of the Company.

Authority to Bind.  A responsible representative or officer of the Company has
read and understands the contents of this Agreement and is empowered and duly
authorized on behalf of the Company to execute it.

Non-Circumvention.  Company shall not pursue any financial relationship for
Company’ direct benefit or indirectly for the benefit of related parties with
any entity introduced by IB from the date of initial contract of the parties and
lasting for a period of two (2) years after the termination of IB’s Services
without the written consent of the introducing party.  Should IB be circumvented
by Company, IB shall be paid a closing fee of fifty percent of the total value
of consideration realized by Company on the date such transaction transpires.

Confidentiality & Proprietary Information.  The parties recognize that Florida
Statutes provide for the definition of Trade Secrets and proprietary
information.  Each





6







--------------------------------------------------------------------------------

party specifically agrees that it will refrain from disclosing, converting or
misappropriating clients of whatever nature, one from the other.  It is
recognized that the statutory damages shall prevail in an action at law in the
event of breach hereof and that both parties are free to pursue equitable
remedies including but not limited to injunctive relief in the event of same
being violated.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.




FOR THE COMPANY:

FOR FAE HOLDINGS, INC.

 

[exhibit1064001.jpg] [exhibit1064001.jpg]

By:_________________________

By:_______________________________

Matt Schissler, Chairman/CEO

William O’Callaghan, Managing Director

     

By: ________________________

 

Sandra Smith, CFO

 








7





